DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I, Species 1, with claims 1-12 and 20 indicated by Applicant to read thereon, in the reply filed on 7/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
While Examiner acknowledges that Applicant indicated that claims 6-12 read on the elected species 1, claims 6-12 are drawn to non-elected species 2-5 and are hereby withdrawn from further consideration therefor.
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tezen, US/6,967,122 B2.
Re Claim 1, Tezen discloses a high electron mobility transistor, comprising: a substrate 1 (i.e., fig 1, fig. 6A, also see fig. 13); a first epitaxial layer 2/31 (i.e., fig. 1b-1C or 6B) disposed on the substrate, wherein an upper portion of the first epitaxial layer has a plurality of first recesses (i.e., fig. 1b-1C or 6B); a second epitaxial layer 3 (fig. 1D) or 32(fig. 6D) disposed on the first epitaxial layer and partially filling the first recesses and surrounding a plurality of first air slits (i.e, fig. 1D and 6D) in the first recesses; a third epitaxial layer 104-109 or 104 (fig. 13) disposed on the second epitaxial layer; and a gate 110A (fig. 13) disposed on the third epitaxial layer, see figs. 1A-18 and cols. 1-24 for more details.

Re Claim 2: The high electron mobility transistor according to claim 1, wherein a material of the substrate (i.e., sapphire), a material of the first epitaxial layer (i.e, AlN) and a material of the second epitaxial layer (i.e., GaN) comprise different compositions, see col. 17 and lines 40-45.

Re Claim 20, Tezen discloses a semiconductor structure, comprising: a first epitaxial layer 21/31 (fig. 1C or fig. 6B), an upper portion of the first epitaxial layer having a plurality of first recesses (fig. 1C or fig. 6B); and a second epitaxial layer 3 (fig. 1D) or 32 (fig. 6D) disposed on the first epitaxial layer and partially filling the first recesses and surrounding a plurality of air slits (fig. 1D or 6D) in the first recesses, see figs. 1A-18 and cols. 1-24 for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezen, US/6,967,122 B2.
Tezen disclosed above; however, Tezen does not explicitly show the instant claim materials (Re Claims 3-4).
Using the instant claimed material such as GaN and/or AlGaN as the compound/epi semiconductor have been well-known in the semiconductor art.   The selection of a known material based on its suitability for its intended use supported a  prima facie obviousness determination in  Sinclair & Carroll Co., Inc. v.  Interchemical Corp. , 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig - saw puzzle." 65 USPQ at 301.).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any suitable materials arrangement to the device of Tezen in order to optimize the process.   Furthermore, the specification contains no disclosure of either the critical nature of the claimed arrangement (i.e. – using silicon substrate; AlGaN for the first epitaxial layer; GaN for the second epitaxial layer and AlGaN for the third epitaxial layer) or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the Applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990).

The aspect ratio range of claim 5 is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as thickness, temperature and concentration etc. would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed Acritical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any aspect ratio range suitable to the device of Tezen in order to optimize the performance of the device.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893